


Exhibit 10.1




EMPLOYMENT AGREEMENT




This Agreement is made and effective this 19th day of April 2011 by Delta
Entertainment Group, Inc., a Florida corporation, with its principal place of
business at 1200 Stirling Rd. Suite 11A Dania Beach, FL 33004 ("DELTA"), and
Leonard Tucker, whose address is
________________________________________________ (“Tucker”).




WHEREAS, DELTA wishes to retain Tucker, and Tucker wishes to be retained in such
capacity and perform certain services for DELTA, to promote the interests of the
business;




NOW THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each party, the parties, intending to be legally bound, hereby
agree as follows:




1.   The above recitals are true and correct and incorporated herein by
reference.




2.   DELTA hereby retains Tucker as President and Tucker hereby accepts such
engagement, under the conditions and requirements specified herein, as an
employee of DELTA, with such duties and responsibilities as may reasonably be
assigned pursuant to this Agreement.




3.   Tucker’s principal duties shall include such responsibilities as may be
reasonably designated by DELTA’s Board of Directors to enhance and promote the
Business.




4.   Tucker shall work commencing from the signing of this agreement at
compensation of $ 3,000 per month with DELTA providing suitable working
conditions.




5.   Tucker acknowledges that this Employment Agreement is "at will," and the
parties agree that this agreement may be terminated by either party upon two (2)
months written notice if "without cause" (for any reason whatsoever).  DELTA
shall also have the right to terminate this agreement “for cause." For purposes
of this agreement, “cause" shall include the inability of Tucker, through
sickness, absence or other incapacity, to perform the duties required under this
agreement for a period in excess of one (1) month; the refusal of Tucker to
follow the directions of DELTA board of directors or executive officers;
dishonesty or theft. Notwithstanding the foregoing, in the event that DELTA
terminates this Employment Agreement, it shall provide a so-called severance
payment to Tucker equal to one years’ salary from the date of termination




6.   Tucker acknowledges that he will have access to significant Confidential
and Propriety Information of DELTA including client and vendor names, DELTA
talent development services and techniques, and any information, formula,
pattern, compilation, program, device, method, technique, or process that: (a)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (b)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Tucker further acknowledges that all such Confidential and
Propriety Information is of unique and great value to DELTA, and is essential to
DELTA preservation of its Business and goodwill. Accordingly, Tucker agrees that
all such Confidential and Propriety Information will be acquired under
circumstances giving rise to a duty to maintain its secrecy or limit its use,
and that Tucker will not misappropriate, or otherwise disclose (directly or
indirectly) to any third party without the written permission of DELTA, any such




1

--------------------------------------------------------------------------------




Confidential and Propriety Information.  In the event Tucker is required to make
disclosure pursuant to any state or federal law or pursuant to proper court or
similar governmental order, Tucker shall provide DELTA with at least twenty (20)
days’ prior written notice of such required disclosure so that DELTA may take
such actions, as it may deem necessary or appropriate. This provision shall
survive termination of this agreement for a period of one (1) year.




7.   Tucker further agrees that any and all products, designs, talent
development techniques, art works and work product of any nature whatsoever
developed by Tucker or anyone at DELTA, whether or not during working hours and
which has or may have applicability to any aspect of DELTA’s Business, as
determined by DELTA in its sole discretion (collectively "Work Product"), shall
be the sole and exclusive property of DELTA, and Tucker hereby irrevocably
conveys to DELTA all of Tucker’s right, title and interest in and to all Work
Product which may be developed during his employ by DELTA.




8.   Time is of the essence of this agreement.  This agreement is made in the
State of Florida and shall be governed by Florida law.  This is the entire
agreement between the parties and may not be modified or amended except by a
written document signed by the party against whom enforcement is sought. This
agreement may be signed in more than one counterpart (including by facsimile),
in which case each counterpart shall constitute an original of this agreement.
Any paragraph headings are for convenience only and are not intended to expand
or restrict the scope or substance of the provisions of this agreement.
 Wherever used herein, the singular shall include the plural, the plural shall
include the singular, and pronouns shall be read as masculine, feminine or
neuter as the context requires. The provisions of this agreement shall be deemed
severable, in whole or in part. Any dispute arising out of or relating to this
agreement will be resolved in the courts of Broward County, Florida, and the
prevailing party shall be entitled to reasonable costs and attorney’s fees.
 This agreement is a personal services contract and may not be assigned by
Tucker without the prior written consent of DELTA.




9.   Nothing in this Agreement shall be construed or shall constitute a
partnership, joint venture, agency, or lessor-lessee relationship; but, rather,
the relationship established hereby is that of an employee of DELTA.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.







Delta Entertainment Group, Inc.

Leonard Tucker

 

 

 

 

/s/ Marshall Freeman

/s/ Leonard Tucker

By: Marshall Freeman

President

By: Leonard Tucker




2

--------------------------------------------------------------------------------